OPINION OF THE COURT
Per Curiam.
Respondent Alexander B. Stein was admitted to the practice of law in New York by the First Judicial Department on June 16, 1934. At all times relevant herein respondent has main*218tained an office for the practice of law within the First Judicial Department.
Respondent has been charged with substantial conversion and forgery. He is 82 years old. He seeks to resign and acknowledges that (1) he is the subject of a pending disciplinary proceeding into allegations that he has been guilty of misconduct; (2) his resignation is freely and voluntarily rendered; (3) he has not been subjected to coercion or duress; (4) he is fully aware of the implications of submitting his resignation; and (5) he cannot successfully defend himself against the charges in the pending disciplinary proceeding. This complies with the requirements under section 603.11 of this Court’s rules (22 NYCRR).
The Departmental Disciplinary Committee supports respondent’s request for permission to resign.
Accordingly, respondent’s resignation as a member of the Bar should be accepted and directed to be filed, and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Wallach, J. P., Kupferman, Asch, Kassal and Nardelli, JJ., concur.
Respondent’s resignation is accepted and filed and his name directed to be stricken from the roll of attorneys and counselors-at-law in the State of New York, effective October 26, 1993.